Judgment in favor of the respondent Ferguson & Son, Inc., reversed upon the law and a new trial granted, costs to appellants to abide the event, unless the said respondent shall elect, by filing a stipulation within ten days after the entry of the order herein, that a personal judgment in its favor may be entered against either Lillian Berrill or Thomas F. Berrill, but not against both; and, if such stipulation be filed, the said judgment in its favor is modified by "striking out all provisions relating to the validity and foreclosure of the mechanic’s lien filed by it and substituting in place thereof a provision that the said lien is invalid and that said respondents recover personal judgment for the amount of their *826claim in accordance with its election as so stipulated as aforesaid, and against the defendants William S. Moore, Sr., and Frank Mooney, and, as so modified, affirmed, without costs. Young, Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.